DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This action is responsive to the Preliminary Amendment filed on 06/14/2019.  Claims 1-19 are pending, and have been examined on the merits.  

Specification
3.	The disclosure is objected to because of the following informalities: 
	The as-filed Specification includes a number of instances where the word “introduced” is erroneously used instead of “introducer.”  See, e.g.: pg. 11, line 32; pg. 12, line 8; & pg. 12, line 27.
Appropriate correction is required.

Claim Objections
4.	Claims 1, 11, 12, 14, & 16 are objected to because of the following informalities:  
	a.	In claim 1, line 2, “comprises” should instead recite --comprising--.
	b.	In claim 1, line 3, “comprises” should instead recite --comprising--.
c.	Claim 1 recites “a portion of a tissue site” in lines 1-2, and then “said portion of tissue” in lines 4 & 9.  Applicant should select and utilize consistent terminology for the portion of a tissue site in independent claim 1, as well as in the claims that depend therefrom.
d.	In claim 11, line 2, the recitation of “when right position” should instead recite --when a right position-- for grammatical reasons.  
claim 12, line 2, “comprises” should instead recite --comprising--.
	f.	In claim 12, line 4, “comprises” should instead recite --comprising--.
g.	Claim 12 recites “a portion of a tissue site” in lines 1-2, and then “said tissue” in line 3, and “said portion of tissue” in lines 7 & 12.  Applicant should select and utilize consistent terminology for the portion of a tissue site in independent claim 12, as well as in the claims that depend therefrom.
h.	In claim 14, lines 1-2, the recitation of “said temperature” should instead recite “said measured temperature--. 
i.	In claim 14, line 2, the recitation of “said display” should instead recite “said display unit--. 
j.	In claim 16, line 2, “comprises” should instead recite --comprising--.
k.	In claim 16, line 3, the recitation of “arrange” should instead recite --arranging--. 
l.	Claim 16 recites “a portion of a tissue site” in lines 1-2, and then “said portion of tissue” in lines 5 & 7.  Applicant should select and utilize consistent terminology for the portion of a tissue site in independent claim 16, as well as in the claims that depend therefrom.
Appropriate correction is required.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
7.	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
9.	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

10.	The claim limitation in independent claim 12 of “means for measuring a temperature” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses the recitation “means” coupled with functional language “for measuring a temperature” without reciting sufficient structure to achieve the function.  
11.	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 12 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
12.	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  
One or more temperature measuring elements (20) such as thermistor(s) or thermocouple(s) - see published Specification (U.S. 2019/0357978) at, e.g., ¶[0046]; and  
A Magnetic Resonance Imaging system used to obtain a 2D or 3D temperature map - see published Specification (U.S. 2019/0357978) at, e.g., ¶’s [0047], [0048].
13.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
14.	If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a 
15.	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
16.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

17.	Claims 11 & 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
18.	Claim 11 is a dependent apparatus claim that includes a positive recitation of a method step, i.e., “wherein a hub is used to lock…” A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). As such, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention of claim 11. Clarification is required.  Examiner suggests reciting “further comprising a hub configured to lock…” or something similar (e.g., “adapted to lock”) to obviate the rejection.  Further, the recitation of “right” in line 2 (“right position”) is a relative term which renders the claim indefinite.  Examiner suggests reciting “a desired position” to obviate the rejection. 
Claim 13 recites the limitation "the emitting energy” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
20.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

21.	Claims 1-3, 7, 12, & 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,599,345 to Edwards et al. (“Edwards”) [made of record in Applicant’s 06/14/19 IDS].  
22.	Regarding claim 1, Edwards discloses an apparatus for performing thermotherapy on at least a portion of a tissue site, said apparatus comprises: 
a heating probe [electrode (16) - col. 6, ll. 51-67; FIG. 3 (reproduced below)] comprises an energy emitting area [col. 6, ll. 55-57 (“RF energy is introduced to the tissue site along a conductive surface of electrode 16”)]; 

    PNG
    media_image1.png
    167
    569
    media_image1.png
    Greyscale

said heating probe [(16)] is connectable to an energy source [RF power source - see Abstract; col. 7, line 66 - col. 8, line 5; and col. 9, line 66 - col. 10, line 4; FIG. 9] for heating said portion of tissue by said energy emitting area [e.g., col. 7, ll. 1-20]; 

wherein said heating probe [(16)] is arrangeable in said sleeve [(20)] [FIG. 3], and said sleeve [(20)] is configured to be slid along said heating probe [(16)] in a distal and/or proximal direction for positioning of said energy emitting area in said portion of tissue for controlling said thermotherapy [see col. 7, ll. 34-40 (“Also included is an insulator sleeve 20 coupled to an insulator slide 22. Insulator sleeve 20 is positioned in a surrounding relationship to electrode 16. Insulator slide 22 imparts a slidable movement of the insulator sleeve along a longitudinal axis of electrode 16 in order to define an electrode conductive surface what begins at an insulator sleeve distal end”)].   23.	Regarding claim 2, Edwards further discloses wherein said sleeve [(20)] comprises at least one temperature measuring element [thermal sensor (26) - col. 7, ll. 45-52; FIG. 3], and said sleeve [(20)] is configured to be slid along said heating probe [(16)] in a distal and/or proximal direction [col. 7, ll. 34-40] for positioning said at least one temperature measuring element [(26)] at a distance from said energy emitting area [NOTE: thermal sensor (26) is positioned at the distal end of sleeve (20); as such, when the sleeve (20) slides along heating probe (16), the thermal sensor (26) will slide with sleeve (20), thereby changing the distance between thermal sensor (26) and the energy emitting area]. 24.	Regarding claim 3, Edwards further discloses wherein said at least one temperature measuring element [(26)] is arranged in a channel of said sleeve [col. 7, ll. 44-47].25.	Regarding claim 7, Edwards further discloses wherein said sleeve [(20)] is an introducer catheter [as broadly as claimed, sleeve (20) serves as an introducer for probe (16) - col. 7, ll. 34-40]. 26.	Regarding claim 12, Edwards discloses a system for performing thermotherapy on at least a portion of a tissue site, said system comprises: 

a heating probe [electrode (16) - col. 6, ll. 51-67; FIG. 3 (reproduced above in the rejection of claim 1)] comprises an energy emitting area [col. 6, ll. 55-57 (“RF energy is introduced to the tissue site along a conductive surface of electrode 16”)]; 
said heating probe [(16)] is connectable to said energy source [col. 7, line 66 - col. 8, line 5]; 
a sleeve [insulator sleeve (20) - col. 7, ll. 34-40; FIG. 3]; 
means for measuring a temperature [thermal sensor (26) - col. 7, ll. 45-52; FIG. 3] in said portion of tissue [col. 7, line 59 - col. 8, line 7; col. 10, ll. 66-67]; and 
a display unit [display unit (68) - col. 10, ll. 3-4; col. 10, line 17; col. 10, ll. 28-30; FIG. 9] for indicating a measured temperature from said means for measuring a temperature [col. 10, ll. 25-30 (“the temperatures are displayed at user interface 68”)]; 
wherein said heating probe [(16)] is arrangeable in said sleeve [(20)], and said sleeve [(20)] is configured to be slid along said heating probe [(16)] in a distal and/or proximal direction to allow positioning of said energy emitting area in said portion of tissue for controlling said thermotherapy [see col. 7, ll. 34-40 (“Also included is an insulator sleeve 20 coupled to an insulator slide 22. Insulator sleeve 20 is positioned in a surrounding relationship to electrode 16. Insulator slide 22 imparts a slidable movement of the insulator sleeve along a longitudinal axis of electrode 16 in order to define an electrode conductive surface what begins at an insulator sleeve distal end”)].   27.	Regarding claim 16, Edwards discloses a method of performing thermotherapy [col. 1, ll. 15-22] on at least a portion of a tissue site [e.g., col. 6, ll. 35-43], said method comprises: 
arrange a heating probe [electrode (16) - col. 6, ll. 51-67; FIG. 3 (reproduced above in the rejection of claim 1)] having an energy emitting area [col. 6, ll. 55-57 (“RF energy is introduced to the tissue site along a conductive surface of electrode 16”)] in a sleeve [insulator sleeve (20) - col. 7, ll. 34-40; FIG. 3]; 
sliding said sleeve [(20)] along said heating probe [(16)] in a distal and/or proximal direction for positioning of said energy emitting area in said portion of tissue [see col. 7, ll. 34-40 (“Also included is an insulator sleeve 20 coupled to an insulator slide 22. Insulator sleeve 20 is positioned in a surrounding relationship to electrode 16. Insulator slide 22 imparts a slidable movement of the insulator sleeve along a longitudinal axis of electrode 16 in order to define an electrode conductive surface what begins at an insulator sleeve distal end”)]; and 
emitting energy from said emitting area of said heating probe for heating said portion of said tissue for controlling said thermotherapy [e.g., col. 7, ll. 1-20].28.	Regarding claim 17, Edwards further discloses measuring a temperature in said portion of tissue using a temperature measuring element [thermal sensor (26) - col. 7, ll. 45-52; col. 7, line 59 - col. 8, line 7; col. 10, ll. 66-67; FIG. 3]. 
29.	Regarding claim 18, Edwards further discloses wherein said measured temperature is used for controlling said emitted energy from said heating probe [col. 10, ll. 57-67].30.	Regarding claim 19, Edwards further discloses wherein said temperature measuring element [(26)] is arranged in said sleeve [(20)] [col. 7, ll. 44-47] and is positioned at a distance from said energy emitting area by sliding said sleeve along said heating probe [col. 7, ll. 34-40] [NOTE: thermal sensor (26) is positioned at the distal end of sleeve (20); as such, when the sleeve (20) slides along heating probe (16), the thermal sensor (26) will slide with sleeve (20), thereby changing the distance between thermal sensor (26) and the energy emitting area]. 




31.	Claims 1, 5, & 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,418,337 to Torchia et al. (“Torchia”) [made of record in Applicant’s 06/14/19 IDS].  
32.	Regarding claim 1, Torchia discloses an apparatus for performing thermotherapy on at least a portion of a tissue site, said apparatus comprises: 
a heating probe [optical fiber (20) - col. 6, ll. 35-37 (“optical fiber 20 which transmits heat energy in the form of light”); col. 7, ll. 30-40; FIG. 2] comprises an energy emitting area [tip - see col. 6, ll. 39-41 (“a tip 21 (FIG. 2) at which the energy escapes into the relevant part of the patient”)]; 
said heating probe [(20)] is connectable to an energy source [laser - Abstract; FIG. 1] for heating said portion of tissue by said energy emitting area [col. 2, ll. 59-65; col. 6, ll. 35-41]; 
a sleeve [cannula (31) - col. 6, line 65 - col. 7, line 6; FIG. 2]; and 
wherein said heating probe [(20)] is arrangeable in said sleeve [(31)], and said sleeve [(31)] is configured to be slid along said heating probe in a distal and/or proximal direction for positioning of said energy emitting area in said portion of tissue for controlling said thermotherapy [col. 2, line 66 - col. 3, line 2 (“there is provided a cannula through which the fiber is inserted, the cannula having an end which is moved to a position immediately adjacent but outside the part to be heated”); col. 6, line 65 - col. 7, line 1 (“rigid cannula 31 which surrounds the fiber 20 and which is arranged to allow sliding movement of the fiber longitudinally in the cannula and rotational movement within the cannula”); NOTE: the movement/positioning of both the cannula, and the optical fiber (20) which moves therein (with both components in sliding relationship vis-à-vis  one another) collectively comprises the “positioning” of said energy emitting area in said portion of tissue, as broadly as claimed].  33.	Regarding claim 5, Torchia further discloses wherein said energy emitting area is a light emitting area of said heating probe [optical fiber (20) - col. 6, ll. 35-37 (“optical fiber 20 which transmits heat energy in the form of light”); col. 7, ll. 30-40; FIG. 2]; or wherein said energy emitting area is a light emitting area which is at least partially a diffuser; and/or wherein said heating probe is a fibre [optical fiber (20) - col. 6, ll. 35-37 (“optical fiber 20 which transmits heat energy in the form of light”); col. 7, ll. 30-40; FIG. 2] .34.	Claim 6, which depends from claim 5, further narrows limitations that are only recited in the alternative (optional - see “or”) in claim 5.  

Claim Rejections - 35 USC § 103
35.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

36.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
37.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards.
38.	Regarding claim 13, Edwards discloses all of the limitations of claim 12 for the reasons set forth in detail (above) in the Office Action.  
The control signal is used by power circuits 57 to adjust the power output in an appropriate amount in order to maintain the desired temperature delivered at the respective sensor 24 or 26”)].
Edwards does not, however, explicitly disclose that said measured temperature is kept at a target temperature of between 40 to 60º C.
However, Edwards does teach that it is known to apply heat to tissue at 45º C during hyperthermia treatment [see col. 2, ll. 1-3] [note that 45º C falls within the claimed range of between 40 to 60º C., thereby satisfying the claim limitation].
Given that the system of Edwards is clearly capable of performing the function of maintaining a target temperature [col. 10, ll. 33-35], along with the teaching of an art-recognized treatment temperature of 45º C, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Edwards such that said measured temperature is kept at a target temperature of 45º C (which falls between 40 to 60º C), since such modification amounts merely to application of a treatment technique recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to the known device (of Edwards), and the results (hyperthermia) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

39.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of U.S. Patent Application Publication No. 2008/0086073 to McDaniel (“McDaniel”).
40.	Regarding claim 4, Edwards discloses all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  

said at least one temperature measuring element is braided or woven into said sleeve.	McDaniel, in a similar field of endeavor, teaches that it was known to provide thermocouple wires that form a braided structure extending along an elongated body (catheter shaft) [see ¶[0189]].   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Edwards such that said at least one temperature measuring element is braided or woven into said since a fabrication technique was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by McDaniel), and one of ordinary skill in the art would have been capable of applying this known fabrication technique to the known device (of Edwards), and the results (temperature sensing) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

41.	Claims 8, 14, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of U.S. Patent Application Publication No. 2018/0078170 to Panescu et al. (“Panescu”) [NOTE: the relied-upon portion of Panescu (below) is supported by the 11/4/2016 provisional application].
42.	Regarding claim 8, Edwards discloses all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
While Edwards discloses that said at least one temperature measuring element [(26)] is positioned at the distal end of sleeve [(20)] [see col. 7, ll. 44-47; FIG. 3], Edwards does not disclose:
e.g., ¶[0400] (“The medical instrument may comprise a first plurality (e.g., set, array, group) of temperature-measurement devices (e.g., sensors) positioned at or adjacent a distal tip, or terminus, of the medical instrument (e.g., within a distal electrode portion of a high-resolution combination electrode assembly, or composite electrode assembly). The first plurality of temperature-measurement devices may be spaced apart (e.g., circumferentially, radially) around the medical instrument along a first cross-sectional plane of the medical instrument, in an equidistant manner or non-equidistant manner”)].     
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Edwards such that said at least one temperature measuring element is at least two temperature measuring elements which are arranged at the same transverse plane of said sleeve, so as to provide, e.g., a safer and more reliable procedure [Panescu, ¶’s [0401]-[0402]], increased accuracy (i.e., multiple sensors to verify accurate measurements), as well as redundancy in the event of the failure of one or more temperature sensors.   
43.	Regarding claim 14, Edwards discloses all of the limitations of claim 12 for the reasons set forth in detail (above) in the Office Action.  
	As previously noted, Edwards discloses a display unit [display unit (68) - col. 10, ll. 3-4; col. 10, line 17; col. 10, ll. 28-30; FIG. 9] for indicating a measured temperature from said means for measuring a temperature [col. 10, ll. 25-30 (“the temperatures are displayed at user interface 68”)].
	Edwards does not, however, explicitly disclose:
as a graph of said display.
	However, it was well known in the art, before the effective filing date of the claimed invention, to display acquired temperature sensor data as a graph. 
As one example, Panescu, in a similar field of endeavor, teaches acquiring data from multiple temperature sensors during a procedure, and displaying such data as a graph [e.g., ¶[0589]; FIG. 37A]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Edwards such that said temperature is indicated as a graph of said display, so that a practitioner is able to quickly and easily view acquired temperature data in an convenient and meaningful format in order to be well informed during a procedure [Panescu, ¶[0589]]. 
44.	Regarding claim 15, Edwards discloses all of the limitations of claim 12 for the reasons set forth in detail (above) in the Office Action.  
	While Edwards discloses that said means for measuring a temperature comprises a temperature measuring element [thermal sensor (26) - col. 7, ll. 45-52; FIG. 3] arranged in said sleeve [col. 7, ll. 44-47], Edwards does not disclose wherein said means for measuring a temperature are temperature measuring elements (plural) arranged in said sleeve; or [the following limitation is optional] wherein said means for measuring a temperature is a Magnetic Resonance Imaging to obtain a 2D or 3D temperature maps of a treatment area which comprises said portion of tissue.
Panescu, in a similar field of endeavor, teaches that it was known to use multiple temperature measuring elements [see, e.g., ¶[0400] (“The medical instrument may comprise a first plurality (e.g., set, array, group) of temperature-measurement devices (e.g., sensors) positioned at or adjacent a distal tip, or terminus, of the medical instrument (e.g., within a distal electrode portion of a high-resolution combination electrode assembly, or composite electrode assembly). The first plurality of temperature-measurement devices may be spaced apart (e.g., circumferentially, radially) around the medical instrument along a first cross-sectional plane of the medical instrument, in an equidistant manner or non-equidistant manner”)].     
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Edwards such that said means for measuring a temperature are temperature measuring elements (plural) arranged in said sleeve, so as to provide, e.g., a safer and more reliable procedure [Panescu, ¶’s [0401]-[0402]], increased accuracy (i.e., multiple sensors to verify accurate measurements), as well as redundancy in the event of the failure of one or more temperature sensors.   

45.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of U.S. Patent Application Publication No. 2017/0119461 to Godara et al. (“Godara”).
46.	Regarding claim 11, Edwards discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Edwards does not disclose:
wherein a hub is used to lock said sleeve and said heating probe when right position of said sleeve in relation to said energy emitting area is found.
Godara, in a similar field of endeavor, teaches that it was well known to utilize a hub [e.g., hub (32)] to lock a probe in place in a desired position [see, e.g., ¶[0022]; FIG. 1].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Edwards such that a hub is used to lock said sleeve and said heating probe when right position of said sleeve in relation to said energy emitting area is found, so as to facilitate the procedure for a practitioner by, e.g., eliminating the need for the practitioner to manually hold the heating probe in a desired position.


47.	Claims 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Torchia in view of U.S. Patent Application Publication No. 2014/0088575 to Loeb (“Loeb”).
48.	Regarding claims 9 & 10, Torchia discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	While, as noted above, Torchia discloses that heating probe comprises an optical fiber (20) [see col. 6, ll. 35-37 (“optical fiber 20 which transmits heat energy in the form of light”); col. 7, ll. 30-40; FIG. 2], Torchia does not disclose: 
wherein said energy emitting area of said heating probe is covered by a capillary (claim 9), nor 
wherein fusing, and/or adhering, and/or shrink tubing is used to bond said capillary to said heating probe (claim 10).
	However, the use of a capillary to protect the end portion of an optical fiber was well known in the art before the effective filing date of the claimed invention.
	As one example, Loeb, in a similar field of endeavor, teaches an apparatus for delivering laser energy suitable for denervation [Abstract], including a capillary tube (29) fixedly and sealingly attached to the bared distal end portion of optical fiber (12) by thermal fusion [see ¶[0191], FIG. 2].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Torchia such that said energy emitting area of said heating probe is covered by a capillary, and wherein fusing is used to bond said capillary to said heating probe, all as taught by Loeb, so as to protect the end portion of the optical fiber.  
Further, while Loeb teaches “fusing” as noted above, Examiner notes that, even absent such a teaching, Loeb still reads on claim 10 since such the recitation of “wherein fusing, and/or adhering, and/or shrink tubing is used to bond said capillary to said heating probe” is regarded In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  

Conclusion
49.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794
/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794